Citation Nr: 1138803	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to September 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In September 2011, a video-conference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims folder.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Board has recharacterized the claim of service connection for PTSD to reflect that it is one for psychiatric disability, however diagnosed.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that he acquired PTSD as a result of a sexual assault in service.  Specifically, he asserts that in boot camp, while serving as a squad leader he was sexually assaulted by a senior drill instructor intermittently for a period of about six weeks.  At the September 2011 videoconference hearing he related that he was one of four squad leaders, who were required to provide a report to the senior drill instructor every evening.  He indicated that it was during these meetings that he was sexually assaulted.  He stated that he was afraid to report the incidents because the drill instructor told him "it would be my word against his word."  The Veteran also stated that the drill instructor struck him once.  Hearing Transcript (Tr.), pp. 13-14.  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If a claim of service connection for PTSD is premised on an allegation of a personal assault in service, the Veteran must be informed that evidence from sources other than his service records may corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor; such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  The Veteran has not been informed of these other avenues of corroboration of his alleged stressor; hence, corrective notice is necessary.

In a December 2006 VA Medical Center (VAMC) mental health hospital admission note, it is noted that the Veteran presented at urgent care for treatment of depression; he stated that he had been dealing with a lot of things lately and felt like he "can't take it anymore."  He reported that in 1978 he was molested by his senior drill instructor in boot camp.  He stated that since 1978 he has been struggling and trying to treat himself regarding the sexual abuse.  He stated "I feel like I had control and I don't, I need some help."

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in- service personal assault stressor, including law enforcement records.  

As it is not shown or alleged that the Veteran engaged in combat with the enemy, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case, as it is not claimed or suggested by the evidence that the Veteran's stressors are related to his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3).  

The Veteran's service records do not show any treatment for injuries sustained following the alleged sexual assault or any evidence of behavior changes following the assault.  In testimony at the videoconference hearing he alleged that events surrounding a postservice criminal offense reflect behavior changes related to the sexual assault he experienced in service.  He testified that he was charged by Denver County with sexual assault in 1981, sentenced in 1982, and served three months in prison.  There are no documents pertaining to these events associated with the claims file.  As such documents may contain information that tends to corroborate a personal/sexual assault stressor in service, they must be sought. 

The Veteran testified that he worked as a counselor for Inner City Youth for a couple years at a school called New Pride in Denver.  Following that he was employed by a company called Interiors as a mover.  After that he worked as a bridge inspector for T-Rex, a construction company.  His employment records may contain information regarding behavior changes, may have bearing on his claim of service connection for a psychiatric disability, and should be secured.

The Board finds that a VA medical examination in connection with the claim of service connection for a psychiatric disability is also necessary.  

A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element is a low threshold requirement, and requires only that the evidence "indicates" that there "may" be a nexus between a current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim of service connection for a low back disability, the Veteran asserts that in his service in artillery he was constantly jumping from self-propelled eight-inch guns with rounds or supplies that needed to go up and down.  One day as he jumped down he felt a "twinge."  He did not seek treatment at that time.  He stated "months later, my back kind of gave out."  He indicated that some slight treatment (a heating pad and ointment; see hearing transcript, p. 17) was provided at the time and he returned to duty without a diagnosis.  His service treatment records are silent for any history, complaints, treatment or diagnosis pertaining to a lumbar spine disorder.  At the videoconference hearing he testified that his first postservice back treatment was at Presbyterian Hospital in 2004.  Medical records from Presbyterian Hospital are not associated with the claims folder.  Such records are likely to contain pertinent information, and must be secured, if available..

Finally, at the video conference hearing the Veteran and his representative indicated that he receives Social Security Administration (SSA) disability benefits.  There has been no attempt by the RO to acquire the Veteran's SSA records.  Such records are constructively of record, may contain pertinent information, and must be secured..

The Veteran is advised that a governing regulation provides that where evidence (to include identifying information and releases for records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for the unavailability must be noted in the record  

2.  Regarding the matter of service connection for a variously diagnosed psychiatric disability to include PTSD, the RO should provide the Veteran the specific notice applicable to such claims, including that corroboration of a noncombat stressor may come from alternate sources, and provide the Veteran examples of the types of alternate sources that could constitute corroborating information of a personal/sexual assault stressor; provide a copy of 38 C.F.R. § 3.304(f)(5). 

3.  The Veteran should be asked to provide authorization forms necessary to VA obtain to obtain the following records:

(a) Any arrest/conviction reports from the Denver County Police Department from 1981 and 1982.  
(b) Any records (to include and medical treatment records/psychological evaluation reports/disciplinary records) pertaining to the Veteran's period of incarceration Denver County Prison system in 1981/1982.  
(c) Personnel and medical records from the Veteran's employment with Inner City Youth, Interiors, and T-Rex.  
(d) .Complete clinical records of the Veteran's treatment for back complaints records at Presbyterian Hospital in Denver, beginning apparently in 2004.    

The RO should secure for association for the record complete records from the sources listed above.  If the Veteran fails to respond to the request for authorizations for the records sought, the claims(s) must be processed under 38 C.F.R. § 3.158(a). If his response is incomplete, he must be advised of the deficiency and afforded opportunity to supplement his response (and if it remains incomplete, the claim(s) should be processed under § 3.158(a). 

4.  After the development sought above is completed, if there is any possibly corroborating evidence of a personal assault  stressor event in service, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, if any, and specifically whether it is at least as likely as not that he has a diagnosis of PTSD in accordance with 38 C.F.R. §  4.125 based on a personal/sexual assault stressor event in service.  In such event the Veteran's claims file (to include this REMAND) must be reviewed by the examiner.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:
(a) Please identify (by medical diagnosis(es)) the Veteran's current psychiatric disability, if any.  
(b) Specifically, does he meet the DSM-IV criteria for a diagnosis of PTSD? If not, what are the factors necessary for such diagnosis that are lacking?
(c) Does the factual evidence of record show behavior changes that tend to corroborate that the Veteran was the victim of a sexual assault in prison?  If so, please identify such evidence.  
(d) If the Veteran is determined to have a psychiatric diagnosis other than PTSD, is it at least as likely as not that such is related to (was incurred in or aggravated by) his active duty service? 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as appropriate.

5.  If the development sought above produces any evidence that shows or suggests that the Veteran's low back disability may be related to disease or injury in service,  the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) the Veteran's current low back disability.

b. As to each diagnosed low back disability entity, please opine whether such is, at least as likely as not (a 50% or greater probability) related to the Veteran's active service (to include as due to the undocumented injury he alleges he sustained jumping in service).

The examiner must explain a rationale for all opinions offered.  

6  The RO should ensure that all development sought is completed, then readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

